EXAMINER’S AMENDMENT and Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MaryAnne Armstrong on 7/14/22.
The application has been amended as follows: 
In lines 5-7 of claim 6 replace the phrase “a dipeptide glutaminyl-glycine, glycinyl-glutamine, glutaminyl-alanine or alanyl-glutamine or a mixture of two or more of said peptides” with the phrase “a dipeptide that is glutaminyl-glycine, glycinyl-glutamine, glutaminyl-alanine or alanyl-glutamine, or a mixture of two or more of said dipeptides”.

The following is an examiner’s statement of reasons for allowance: Applicants’ amendments and arguments filed 4/11/22 are sufficient to overcome any objection or rejection set forth in the 11/12/21 final rejection.
Martis et al. (WO 94/14468; cited with IDS 11/15/13) teach peritoneal dialysis solutions with polypeptides (claims 1 and 8). However, there is no adequate teaching, suggestion or motivation to limit the polypeptides or amino acids of Martis to those that that are in dipeptide form as required by the instant claims.
Kubo et al. (US 6,156,797; previously cited) teach peritoneal dialysis solutions (abstract). However, there is no adequate teaching, suggestion or motivation to include one of the specific dipeptides as claimed. In fact, in the examples Kubo teach the amino acids in monomeric form (Table 4 in column 10, Table 5 in columns 11-12, and Table 6 in columns 13-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658